NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEERUT SINGH,                                   No.    17-35571

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00233-JCC

 v.
                                                MEMORANDUM*
UNITED STATES POSTAL SERVICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Keerut Singh appeals pro se from the district court’s summary judgment in

his Freedom of Information Act (“FOIA”) and Privacy Act action arising out of

requests for records relating to his employment and associated investigations and

background checks. We have jurisdiction under 28 U.S.C. § 1291. We review de

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Singh’s request for oral
argument, set forth in his opening brief, is denied.
novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990

(9th Cir. 2016) (en banc) (summary judgment in FOIA cases); Louis v. Dep’t of

Labor, 419 F.3d 970, 973 (9th Cir. 2005) (summary judgment in Privacy Act

cases). We affirm.

      The district court properly granted summary judgment because Singh failed

to raise a genuine dispute of material fact as to whether the United States Postal

Service had not conducted an adequate search for responsive documents. See 5

U.S.C. § 552a(b) (conditions of disclosure under the Privacy Act); Hamdan v. U.S.

Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir. 2015) (setting forth requirements

for demonstrating adequacy of search for documents under FOIA); Lane v. Dep’t

of Interior, 523 F.3d 1128, 1139 (9th Cir. 2008) (adequacy of search for documents

under the Privacy Act), overruled in part on other grounds by Animal Legal Def.

Fund, 836 F.3d at 990.

      Because Singh submitted arguments in his opposition to defendant’s motion

for summary judgment, the district court did not err by denying Singh’s request for

oral argument. See Fed. R. Civ. P. 78 (district court may decide motions without

oral argument); Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998) (litigants

cannot demonstrate prejudice for denial of oral argument where they had an

                                          2                                   17-35571
adequate opportunity to submit evidence and argument on the papers in opposition

to summary judgment).

      We reject as unsupported by the record Singh’s contention that the district

judge and U.S. Attorney’s Office engaged in misconduct.

      All pending requests are denied.

      AFFIRMED.




                                         3                                   17-35571